Title: To George Washington from William Stephens Smith, 24 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs ferry February 24. 1783
                        
                        Some time ago I requested Colonel Humphrys to state to your Excellency, the Case of Lieutenant Sutherland of
                            the British Artillery captured at Yorktown, who in prospect of an appointment procured for him in the East Indies was
                            anxious to be exchanged; but peculiar circumstances preventing a partial Exchange taking place, that gentleman was
                            acquainted of the impossibility of his request being complied with—His friends still interest themselves in his favor, and
                            request me, to inform your Excellency, of a case to the southward between Generals Greene and Leslie, by which, Major
                            Hearne without being exchanged or liberated from his Parole, is allowed a Letter of Service, permitting him to act as if
                            at Liberty, untill call’d for or fully Exchang‘d on an assurance from General Greene that the favor would be properly
                            returned when requested.
                        A Letter similar to the one referred to, is earnestly requested in favor of Lieutenant Sutherland, and which
                            would be accepted by Sir Guy Carleton as a compensation for that to Major Hearne; though if the same indulgence could
                            granted to Lieutenant Campbell of the 71st an officer nearly in similar circumstances, as it would bring the rank of the
                            parties more to a par, would be more fully cancelling the obligation conferr’d on General Greene. I have the Honor to be
                            Your Excellency’s Most Obedt Servt
                        
                            W.S. Smith Lt Colo. &c.
                        
                    